Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 7,832,302) in view of Uhlenbruck (USPN 8,760,152).
Wang discloses A shift-by-wire (SBW) column shifter configured to mount to or within a steering column of a vehicle, the SBW column shifter comprising: a shift lever (14) configured to be moved to shift gears; a shaft (46/50) coupled to the shift lever to enable the shift lever to rotate the shaft about an axis; a lever detent (56/58/60/62) coupled to the shaft to enable the shaft to rotate the lever detent about the axis; and a sensor (52) configured to output signals indicating an angular position (Column 6, lines 21-26, various gear positions are directly associated with angular position) of the shift lever, wherein the signals are indicative of a command to change an operating gear of the vehicle (Column 6, lines 21-26); wherein the lever detent has an outer surface (see Fig. 5) with a plurality of ramped walls (see Fig. 5, 64/66) located between respective grooves (see Fig. 5, between 64/66); further comprising a spring (42) having a rounded free end (82, top edge is rounded) configured to provide a force against the ramped walls as the lever detent is rotated and configured to maintain the lever detent in a position when the lever detent is not rotated; wherein the spring is a first leaf spring (42 considered a leaf spring), the SBW column shifter further comprising a second leaf spring (44) configured to provide a force against the ramped walls in the event of a failure of the first leaf spring; and further comprising a housing (24) having an aperture (see Fig. 2 at 50) extending therethrough that receives the shaft, the shaft being rotatable within the aperture and relative to the housing, wherein the spring is mounted (see Fig. 3) to the housing.
Wang does not disclose a magnet configured to rotate about the axis as the shift lever is moved between gears; or that the sensor configured to output signals indicating an angular position of the magnet; or wherein the sensor is fixed at a location spaced from the magnet along the axis, and the magnet rotates relative to the sensor.
Uhlenbruck discloses a magnet (14) configured to rotate about the axis as a shift lever is moved between gears; and a sensor (16) configured to output signals (Hall Effect sensors are made to output 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Wang to have a magnetic angular position sensor of the type disclosed by Uhlenbruck, in order to provide contactless, and accurate detection of the position of the shift lever. 

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPN 7,832,302) in view of DeJonge (US 6,209,408).
Wang discloses a shift-by-wire (SBW) column shifter configured to mount to or within a steering column of a vehicle, the SBW column shifter comprising: a housing (24); a lever detent (56/58/60/62) rotatable within the housing in response to a shift lever (46/50) moving to command a gear shift, the lever detent having an outer surface (see Fig. 5) with a plurality of ramped surfaces leading to respective grooves therebetween; a spring (42) mounted to the housing, the spring having a free end (82) biased against the outer surface of the lever detent, wherein the free end slides along the ramped surfaces and presses into the grooves as the lever detent rotates during the gear shift; wherein each of the grooves is associated with a respective one of the operating gears; wherein the spring has a spring biasing force (Coulmn 8, lines 50-55, provides desired level of frictional resistance) to maintain a selected gear and to inhibit the lever detent from rotating without the shift lever moving; wherein the spring is mounted to the housing at an attachment point (84), and the spring is configured to bend about the attachment point as the free end slides along the ramped surfaces; further comprising a rotational position sensor assembly (52) configured to output a signal that changes as the lever detent rotates.
Wang does not specify a controller programmed to command a change in an operating gear as the lever detent rotates, where the controller is programmed to command the change in the operating gear based on the signal.
It is noted that a shift-by-wire shifter, such as that disclosed by Wang would necessarily have a transmission controller initiating gear shifts based on signals from the shift lever position sensor, as that is how shift-by-wire systems work.
Nevertheless, DeJonge discloses a controller (101, Column 7, lines 66-end to Column 7, lines 1-5) that initiates a gear shift based on the position of a shift lever (12) detected by a sensor (100). 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Wang to have a controller initiating gear shifts, in order to allow the transmission to shift gears when the shift lever moves.

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 7-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658